FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ONOFRE CATALAN, a.k.a. Jeff Catalan,             No. 12-71243
a.k.a. Onofre Catalan-Garcia,
                                                 Agency No. A041-985-272
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Onofre Catalan, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings based on ineffective assistance of counsel. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

motions to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Catalan’s motion to reopen

as untimely and number-barred where he filed the second motion almost four years

after his final order of removal, see 8 C.F.R. § 1003.2(c)(2) (party may file one

motion to reopen and motion must be filed within 90 days of final order), and

failed to show the due diligence required for equitable tolling of the filing deadline,

see Avagyan, 646 F.3d at 679-80 (equitable tolling is available to a petitioner who

is prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      In light of our disposition, we need not reach Catalan’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71243